        Case 3:19-cv-00424-AC        Document 28   Filed 07/09/19   Page 1 of 7




LAWRENCE VANDYKE
Deputy Assistant Attorney General
Environment and Natural Resources Division
MICHAEL S. SAWYER
Trial Attorney, Natural Resources Section
United States Department of Justice
Environment & Natural Resources Division
4 Constitution Square, 150 M St. NE
Washington, DC 20002
Telephone: 202-514-5273
E-mail: michael.sawyer@usdoj.gov
Attorneys for Defendants


                                 UNITED STATES DISTRICT

                             COURT DISTRICT OF OREGON

                                   PORTLAND DIVISION


  CASCADE FOREST CONSERVANCY, a
  non-profit corporation
                                                   Civil No.: 3:19-cv-00424-AC
                Plaintiff,
                                                   DEFENDANTS’ RESPONSE TO
                        v.                         PLAINTIFF’S MOTION TO
                                                   RESCHEDULE RULE 16
  LENORE HEPPLER, in her official capacity         CONFERENCE
  as Branch Chief, Land, Mineral and Energy
  Resources, Oregon State Office, BLM;
  UNITED STATES BUREAU OF LAND
  MANAGEMENT, an agency of the United
  States Government; GAR ABBAS, in his
  official capacity as Cowlitz Valley District
  Ranger; and UNITED STATES FOREST
  SERVICE, an agency of the United States
  Government,

                   Defendants,

  ASCOT USA INC. and ASCOT
  RESOURCES LTD.,

                   Intervenor-
                   Defendants.

 Page 1 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
 RESCHEDULE RULE 16 CONFERENCE
            Case 3:19-cv-00424-AC           Document 28       Filed 07/09/19      Page 2 of 7




           Defendants respectfully submit this response to Plaintiff’s Motion to Reschedule Rule

    16 Conference, Dkt. No. 25 (“Mot.”). Although the parties had agreed to present their views

    on scheduling in a joint filing in advance of tomorrow’s Rule 16 conference, Plaintiff

    subsequently refused to participate in that joint filing and instead filed its motion. Defendants

    oppose Plaintiff’s rescheduling request because Plaintiff’s litigation tactics seek to convert

    the Freedom of Information Act (“FOIA”) into a civil discovery tool, contrary to Supreme

    Court law. See N.L.R.B. v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978) (“FOIA

    was not intended to function as a private discovery tool.”).

           Plaintiff chose to file its FOIA claims and Administrative Procedure Act (“APA”)

    claims in separate actions for its own strategic reasons. See Mot. at 5–6. Plaintiff’s FOIA

    claims were assigned to Chief Judge Mosman, 1 while its APA claims were assigned to the

    Court. After Defendants filed separate answers in each case and the parties agreed on a

    schedule to complete briefing in the APA case by December, Plaintiff filed its First Amended

    Complaint.

           Because the Amended Complaint attempts to insert duplicative FOIA claims into this

    case, the Court has discretion to stay the duplicative claims “pending resolution of the

    previously filed action.” Adams v. Cal. Dep’t of Health Serv., 487 F.3d 684, 688 (9th Cir.

    2007), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008). Staying

    Plaintiff’s duplicative claims is the best course of action for several reasons. First, Plaintiff’s

    FOIA claims are likely to be moot as the agencies presently anticipate providing complete

    FOIA responses to the outstanding FOIA requests by mid-August. Second, Plaintiff’s tactic



1
 Dkt. No. 3, Cascade Forest Conservancy v. USFS, No. 3:19-cv-00481-MO (April 2, 2019 D.
Or.).
    Page 2 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
    RESCHEDULE RULE 16 CONFERENCE
        Case 3:19-cv-00424-AC         Document 28        Filed 07/09/19     Page 3 of 7




of consolidation-through-amended-complaint creates forum shopping concerns as Plaintiff is

able to circumvent the random judicial assignment process for its FOIA claims. Third,

delaying resolution of the APA claims will prejudice Defendants, as they already have agreed

to delay issuing notices to proceed for the challenged prospecting permits in order to avoid

preliminary injunction briefing.

       Plaintiff’s only argument in favor of proceeding with its FOIA claims first is that it

wants to be able to verify the completeness of the administrative record in this litigation. See

Mot. at 5–7. But that is not a lawful FOIA purpose because “FOIA was not intended to

function as a private discovery tool.” Robbins Tire & Rubber Co., 437 U.S. at 242. The

Supreme Court has cautioned against delaying administrative litigation “through resort to

preliminary litigation over a FOIA claim.” Renegotiation Board v. Bannercraft Clothing Co.,

415 U.S. 1, 23 (1974). And Plaintiff cites no precedent supporting the proposition that

preliminary litigation over a FOIA claim should be completed before APA claims may

proceed to resolution.

       Were Plaintiff’s FOIA-first demands to prevail, it would result in significant delays in

APA suits. See Morley v. C.I.A., 894 F.3d 389, 393 (D.C. Cir. 2018), cert. denied No. 18-

1371, 2019 WL 1935123 (U.S. June 24, 2019) (“a vast number of FOIA requests” are not

responded to within 20 days); AquAlliance v. NOAA, No. 17-CV-02108 (CRC), 2019 WL

2451687, at *6 (D.D.C. June 12, 2019) (“It is common knowledge that many agencies

contend with a massive FOIA backlog.”). Here, two of Plaintiff’s FOIA requests were filed

in December 2018, just three months before Plaintiff filed this action. (In between those two

events, the government was shut down for 35 days due to a lapse in appropriations.)

Although Plaintiff has already received over 15,000 pages of documents in response to its


Page 3 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
RESCHEDULE RULE 16 CONFERENCE
        Case 3:19-cv-00424-AC         Document 28       Filed 07/09/19     Page 4 of 7




December 2018 FOIA requests, its insistence on complete responses to its recent, voluminous

FOIA requests is a recipe for unacceptable delay of APA claims.

       In any event, the significant FOIA responses Plaintiff has already received will enable

it to review the completeness of the administrative record. Defendant United States Bureau

of Land Management (“BLM”) has already provided a complete response to Plaintiff’s 2016

FOIA request. And Defendants have already provided thousands of pages in response to each

FOIA request. Across all four requests, Defendants have produced over 35,000 pages of

documents. A much smaller number of pages remain in the queue to be produced, and

Defendants expect the queue to be empty by mid-August.

       Even if the FOIA production queue remained full, the administrative record is still

entitled to a presumption of regularity. See Bar MK Ranches v. Yuetter, 994 F.2d 735 (10th

Cir. 1993); Sara Lee Corp. v. American Bakers Ass’n, 252 F.R.D. 31, 34 (D.D.C. 2008);

Amfac Resorts v. United States Dep't of the Interior, 143 F. Supp. 2d 7, 12 (D.D.C. 2001);

accord Jones v. Rose, No. CV 00-1795-BR, 2005 WL 2218134, at *7 (D. Or. Sept. 9, 2005).

A party seeking discovery to support a challenge to the completeness of the administrative

record “must make a significant showing – variously described as a ‘strong’, ‘substantial’, or

‘prima facie’ showing – that it will find material in the agency’s possession indicative of bad

faith or an incomplete record.” Amfac Resorts, L.L.C., 143 F. Supp. 2d at 12. Thus, even if it

were generally appropriate to use FOIA as a private discovery tool, it still would not be

appropriate here absent strong evidence that the record is incomplete.

       In sum, Defendants request that the Court enter the parties’ previously agreed-upon

schedule to govern Plaintiff’s APA claims:




Page 4 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
RESCHEDULE RULE 16 CONFERENCE
        Case 3:19-cv-00424-AC           Document 28       Filed 07/09/19       Page 5 of 7




                 Date                                   Event
              08/05/2019           Deadline for the Federal Defendants to lodge the
                                   administrative record with the Court.

              09/04/2019           Deadline for Plaintiff to inform Federal
                                   Defendants and Intervenor-Defendants
                                   regarding any objections to the administrative
                                   record.

              09/18/2019           Deadline for Plaintiff to file motion for
                                   summary judgment

              10/23/2019           Deadline for Federal Defendants and Intervenor-
                                   Defendants to file combined opposition / cross-
                                   motion for summary judgment

              11/20/2019           Deadline for Plaintiff to file combined reply in
                                   support of motion for summary judgment /
                                   opposition to cross-motion for summary
                                   judgment
              12/13/2019           Deadline for Federal Defendants and Intervenor-
                                   Defendants to file combined reply in support of
                                   motion for summary judgment / sur-reply in
                                   opposition to motion for summary judgment

       Defendants further request that Plantiff’s duplicative FOIA claims be stayed pending

resolution of its previously filed action.




Page 5 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
RESCHEDULE RULE 16 CONFERENCE
         Case 3:19-cv-00424-AC        Document 28     Filed 07/09/19    Page 6 of 7




Respectfully submitted this 9th day of July 2019.


                                     LAWRENCE VANDYKE
                                     Deputy Assistant Attorney General
                                     Environment and Natural Resources Division


                                      /s/ Michael S. Sawyer
                                     MICHAEL S. SAWYER
                                     Trial Attorney, Natural Resources Section
                                     United States Department of Justice
                                     Environment & Natural Resources Division
                                     601 D St. NW
                                     Washington, DC 20004
                                     Telephone: 202-514-5273
                                     E-mail: michael.sawyer@usdoj.gov




 Page 6 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
 RESCHEDULE RULE 16 CONFERENCE
         Case 3:19-cv-00424-AC         Document 28        Filed 07/09/19     Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2019, I filed a true and correct copy of the foregoing

document with the Court’s CM/ECF system, which will generate a Notice of Filing to the

attorneys of record.

                                                     /s/ Michael S. Sawyer
                                                     MICHAEL S. SAWYER
                                                     Trial Attorney, Natural Resources Section
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     601 D St. NW
                                                     Washington, DC 20004
                                                     Telephone: 202-514-5273
                                                     E-mail: michael.sawyer@usdoj.gov




 Page 7 – DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO
 RESCHEDULE RULE 16 CONFERENCE
